Citation Nr: 0811174	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 determination by the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  An unappealed RO decision in May 1986 denied a claim of 
entitlement to service connection for PTSD.

2.  Evidence of record received since the May 1986 decision 
that pertains to the veteran's claim for PTSD is new and 
material.

3.  A valid diagnosis of PTSD based upon verified stressors 
is not of record.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for PTSD has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  Service connection for PTSD is not established.  38  
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's claim for entitlement to service 
connection for PTSD in a May 1986 rating decision.  An RO 
letter dated the following month gave the veteran notice of 
this denial and his appellate rights, but he did not initiate 
an appeal.  Therefore, that rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen in June 2004.  For 
claims filed on or after August 29, 2001, "new" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's May 1986 decision includes 
VA treatment records and stressor statements submitted by the 
veteran.  Under the requirements stated above for reopening 
claims, the veteran's treatment records, which indicate 
diagnosis of and treatment for PTSD, is considered new and 
material evidence.  The claim for service connection for PTSD 
is therefore reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes VA 
outpatient records from January 1986 through September 2004 
and stressor statements from the veteran.  The records 
reflect ongoing treatment for PTSD, including psychiatric 
medication management and group counseling, as well as 
residency in a psychosocial residential rehabilitation 
treatment program (PRRTP) from July to September 2004.  

The record indicates that the veteran has been diagnosed as 
having chronic PTSD.  The veteran has also been diagnosed 
with recurrent severe major depressive disorder, as well as a 
history of alcohol abuse.  

The veteran served in Vietnam from October 1970 to October 
1971.  The evidence, including the medals and commendations 
awarded to the veteran, does not demonstrate that the veteran 
was engaged in combat with the enemy.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1991); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Due to the veteran's lack of combat indicated in the service 
records, his testimony alone is insufficient proof of a 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The veteran has submitted 
statements containing information regarding one incident he 
allegedly participated in or witnessed in Vietnam.  The RO 
has attempted to verify the claimed incident with the U.S. 
Army Joint Services and Research Center (JSRRC), with no 
result.

The veteran has been diagnosed with PTSD due to in-service 
stressors that have not been verified.  His personnel records 
document that he served on active duty with the United States 
Army as a commissioned general operations officer stationed 
in Vietnam from October 1970 to October 1971.  He alleges 
exposure to combat and non-combat stressors while in Vietnam.  

In order to verify an alleged stressor, a claimant must 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

The veteran alleges that, in approximately October or 
November of 1970, at Tuey Hoa U.S. Air Base, in Vietnam, 
while serving as OIC of a CSEMA Team, two Air Force 2nd 
Lieutenants were "fragged", or killed by one or more hand 
grenades thrown into their sleeping area by unknown American 
service personnel, near where the veteran was sleeping 
although he did not witness their deaths.  

Simply stated, this event cannot be verified by JSRRC.  The 
information given is not sufficient, namely, there were no 
names of casualties or unit designations to the company level 
and other units involved.  Without names for the soldiers who 
were allegedly "fragged", this stressor cannot be verified.

The veteran has stated that in November or December of 1970, 
while en route from Long Binh to Vung Thau, while serving as 
OIC of a CSEMA Team, mortar shells exploded to the front and 
side of the convoy.  The veteran stated that no Americans 
were wounded or killed though several Vietnamese children 
were "blown apart".  However, this event has not been 
verified by JSRRC, as it cannot verify explosions on unnamed 
routes and there would be no record of such civilian deaths.

The veteran stated in January or February of 1971, while 
traveling from Long Binh to Saigon, he witnessed an elderly 
woman being pushed into the path of his Army truck.  The 
veteran stated that the woman was struck by the truck, which 
did not stop.  

Again, this event cannot be verified by JSRRC, as it cannot 
verify incidents on unnamed routes and there would be no 
record of such an incident.

The veteran has also stated that from October 1970 through 
April 1971, while serving as OIC of the CSEMA Team, traveling 
frequently by helicopter throughout Vietnam.  The veteran 
stated that he saw many examples of combat-related deaths 
that he cannot specifically remember.  He cited, as one 
example, that he became acquainted with many Warrant Officer 
pilots who were later wounded or killed while flying in an 
offensive operation in Laos.  

Unfortunately, this stressor is lacking in specific 
information such as names, dates, locations, full names of 
casualties, and unit designations, and cannot be verified by 
JSRRC.  The veteran's statements, overall, do not provide a 
basis for the VA to confirm any of his stressors, beyond the 
fact that several examinations fail to indicate that the 
veteran has PTSD related to his service. 

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the VA can not verify the veteran's claimed in-
service stressors from Vietnam.  Additionally, although the 
veteran alleges combat-related stressors, his SPRs and DD 
Form 214 and other submitted evidence do not reflect combat 
with the enemy.  In sum, the stressor events cited by the 
veteran could not be verified by the JSRRC or the VA.  The VA 
has no basis to confirm these stressors.  

The Board, therefore, must find that there is insufficient 
evidence to demonstrate that the veteran engaged in combat 
with the enemy or to confirm a stressor in service that 
caused PTSD.


Duty to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claims 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on 
claims by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  As the Board reopened the claim, this 
is not an issue.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in June 2004 and August 2005 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  A post-adjudicatory RO letter in March 2006 also 
notified him of the criteria for establishing an initial 
rating and effective date of award.  Although the August 2005 
and March 2006 notice letters were not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in June 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence that the claimed 
disability is associated with the veteran's service.  Indeed, 
there is insufficient evidence to establish that a verified 
stressor event occurred in service upon which a PTSD 
diagnosis can be based.  Simply stated, a examination would 
not provide a basis to grant this claim.  Therefore, the low 
threshold set forth in McLendon has not been met and no 
medical examination was provided.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA records of 
treatment for PTSD.  The veteran was provided an opportunity 
to set forth his contentions during a hearing before a 
Veterans Law Judge in December 2007, although he did not 
appear for the hearing.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


